Citation Nr: 1812910	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-05 046	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee
 
 
THE ISSUES
 
1.  Entitlement to service connection for a right ear hearing loss.
 
2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to a compensable disability rating for a left ear hearing loss from January 23, 2014.
 
4.  Entitlement to a rating in excess of 60 percent for prostate cancer, status post radical prostatectomy with urinary frequency, from June 25, 2014.
 
5.  Entitlement to an initial disability rating in excess of 10 percent for an anal fistula from June 25, 2014.
 
 
REPRESENTATION
 
Appellant represented by:  Collin A. Douglas, Agent
 
ATTORNEY FOR THE BOARD
 
E. Ko, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from March 1967 to April 1970. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
 
The issues of entitlement to service connection for a right ear hearing loss and tinnitus, and to increased ratings for an anal fistula and left ear hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
From June 25, 2014, the Veteran's residuals of prostate cancer, status post radical prostatectomy with urinary frequency, have not been manifested by renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg %; or, creatinine 4 to 8 mg %; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.
 
 

CONCLUSION OF LAW
 
The criteria for an increased rating in excess of 60 percent for prostate cancer, status post radical prostatectomy with urinary frequency, from June 25, 2014 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7528-7527 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017). 
 
Increased Rating
 
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
 
Prostate cancer status post prostatectomy with urinary dysfunction
 
The Veteran is currently rated at 60 percent under Diagnostic Code 7528-7527 for prostate cancer status post prostatectomy.  The hyphenated diagnostic code indicates that malignant neoplasms of the genitourinary system, under Diagnostic Code 7528 is the service-connected disorder, and prostate gland injuries, infections, hypertrophy are the postoperative residuals under Diagnostic Code 7527.   
 
Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system warrant a 100 percent rating.  A Note to Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528. 

Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b.  In this case, the Veteran's prostate cancer status post prostatectomy has predominantly been characterized by voiding dysfunction, specifically urinary incontinence.  

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  For evaluations based on urine leakage, due to continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.    Id. 
 
Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg %; or, creatinine 4 to 8 mg %; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent rating.  38 C.F.R. § 4.115a.
 
Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg %; or, creatinine more than 8 mg %; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants the assignment of a 100 percent evaluation.  Id.  

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  For evaluations based on urine leakage, due to continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, a maximum 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.    Id.   

The Veteran is currently assigned a 60 percent rating for his prostate cancer, status post prostatectomy, for voiding dysfunction.  In order to warrant a rating in excess of 60 percent, his disability must manifest with renal dysfunction as detailed above. 

Here, the Veteran's disability has not been manifested by renal dysfunction from June 25, 2014, much less renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg %; or, creatinine 4 to 8 mg %.  
 
At a June 2014 VA examination for prostate cancer the examiner found that the Veteran had voiding dysfunction,.  There was no history of a recurrent urinary tract or kidney infection, and no renal dysfunction due to the residuals of  prostate cancer.  

At  an August 2015 VA examination for male reproductive system conditions, the examiner found that the Veteran did not have any renal dysfunction due to his erectile dysfunction.  I

At a May 2017 VA examination for prostate cancer, the examiner found that the Veteran had voiding dysfunction, erectile dysfunction, scars, and depression due to the residuals of his prostate cancer.  The examiner did not find that the Veteran had a history of recurrent symptomatic urinary tract or kidney infections or renal dysfunction.
 
Additionally, VA and private treatment records, including VA examinations, do not demonstrate  generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, or renal dysfunction requiring regular dialysis.  

The above evidence shows that the Veteran's prostate cancer, status post prostatectomy, preponderates against assigning a rating higher than 60 percent as the evidence of record does not show renal dysfunction.  
 
In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of any higher ratings, it is not applicable.  See 38 U.S.C. § 5107(b).
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER
 
Entitlement to a rating in excess of 60 percent for prostate cancer, status post radical prostatectomy with urinary frequency, from June 25, 2014 is denied.
 
 

REMAND

In a September 2014 rating decision VA granted service connection for an anal fistula.  The evidentiary basis for that grant included a June 2014 VA examination for the appellant's prostate disorder.  Significantly, while the June 2014 examiner noted the Veteran's complaints of bowel leakage, the examiner did not explicitly address whether those complaints were due to or aggravated by the appellant's prostate disorder, or provide any rationale for any such opinion.  Given the Veteran's complaints about rectal leakage and its claimed relationship to prostate cancer, and given the limited grant of service connection to an anal fistula only, it is necessary to clarify whether rectal incontinence, i.e., involuntary bowel movements, is related to service or to a service connected disorder, to include prostate cancer, be addressed. Hence, further development is ordered.

The July 2014 VA examination for hearing loss and tinnitus is also inadequate to make an informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2014 VA examiner did not address the etiology of the Veteran's non-service-connected right ear hearing loss or tinnitus.  While there is a June 2012 VA examination for hearing loss and tinnitus, that study was also inadequate because the mere absence of in-service evidence of a hearing disability during service is not always fatal a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hence, a new VA examination is warranted.      
 
Given that the Veteran's increased rating claim for a left ear hearing loss is inextricably intertwined with the remanded claim of entitlement to service connection for a right ear hearing loss the former issue is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990). 
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Schedule the Veteran for a VA examination in order to address the nature and etiology of any diagnosed hearing loss and tinnitus.  The examiner must also address the nature of any functional impairment due to a left ear hearing loss.  The examiner must review all records in the Veteran's VBMS and Virtual VA files.  Following the examination the audiologist must address whether it is at least as likely as not that the Veteran's right ear hearing loss and tinnitus is related to his active service.  A full and complete rationale must be provided for any and all opinions provided.  
 
2.  Schedule the Veteran for a VA examination in order to address the nature and etiology of any fecal leakage/bowel incontinence.  The examiner must review all records in the Veteran's VBMS and Virtual VA files.  The examiner must opine whether it is at least as likely as not that the Veteran's fecal leakage/bowel incontinence is related to service.  If not, the examiner must address whether it is at least as likely as not that the Veteran's fecal leakage/bowel incontinence is caused or aggravated by residuals of prostate cancer, status post radical prostatectomy with urinary frequency.  

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training

3.  The Veteran is hereby notified that it is his responsibility to report for all examinations, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
4.  After the development requested has been completed the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
5.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, he must be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


